


EXHIBIT 10.20


AMENDED AND RESTATED


EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amended and Restated Executive Employment Agreement (“Agreement”) is
between Steven C. Cooper (“Executive”) and TrueBlue, Inc. or the TrueBlue, Inc.
subsidiary employing Executive (“TrueBlue” or “Company”), and is effective as of
_____ __, 2015 (“Effective Date”).
 
RECITALS
 
WHEREAS, Executive and TrueBlue amended and restated the Executive Employment
Agreement between Executive and TrueBlue effective November 16, 2009 (“2009
Agreement”);
WHEREAS, Executive has not provided the Company with notice of intent to retire
or otherwise terminate his employment and desires to continue to serve as the
Company’s Chief Executive Officer; however Company and Executive do want to
ensure an orderly transition of Executive’s duties and responsibilities when
Executive does decide to retire; and
WHEREAS, Company and Executive desire to amend and restate the 2009 Agreement to
provide for an orderly transition of Executive’s duties and responsibilities in
contemplation of Executive’s future retirement.
NOW, THEREFORE, in consideration of the terms and conditions herein, which the
parties agree constitutes sufficient consideration for this Agreement, effective
_____ __, 2015, the 2009 Agreement is amended and restated as follows:
 
I.              TERMS AND CONDITIONS.
 
A.            Employment. Company and Executive agree that Executive’s
employment is not for any specific or minimum term or duration, and that subject
to Sections I.F. and I.G. of this Agreement, the continuation of Executive’s
employment is subject to the mutual consent of Company and Executive, and that
it is terminable at will, meaning that either Company or Executive may terminate
the employment at any time, for any reason or no reason, with or without cause,
notice, pre-termination warning or discipline, or other pre- or post-termination
procedures of any kind.  Executive acknowledges and agrees that any prior
representations to the contrary, including the provisions of any prior
agreements, are void and superseded by this Agreement, and that Executive may
not rely on any future representations to the contrary, whether written or
verbal, express or implied, by any statement, conduct, policy, handbook,
guideline or practice of TrueBlue or its employees or agents.  Nothing in this
Agreement creates any right, contract or guarantee of continued or a length of
term period of employment or gives Executive the right to any particular level
of compensation or benefits and nothing in this Agreement should be construed as
such.  The parties agree that any decision maker who is charged with reviewing
disputes surrounding Executive’s employment shall reject any legal theory,
whether in law or in equity, that is claimed to alter at-will employment, unless
such theory cannot be waived as a matter of law. Notwithstanding the foregoing,
either Executive or Company may, as a part of the Executive’s annual review,
propose amendments or clarifications to this Agreement which shall be subject to
mutual agreement and the discretion of each party.
 

1

--------------------------------------------------------------------------------




B.            Duties of Executive.  Executive agrees to devote the necessary
time, attention, skill and efforts to the performance of his duties as President
and Chief Executive Officer of Company, including oversight of Subsidiaries,
development of a transition plan for the Chief Executive Officer position as
described below, and such other duties as may be assigned by the Company’s Board
of Directors (“Board”) in its discretion.
 
C.      Transition Period. Commencing with a date on or following the Effective
Date, as determined by the Board, a transition period (“Transition Period”)
shall commence during which Executive shall (i) continue to serve as the
Company’s Chief Executive Officer and (ii) among his other duties, develop a
transition plan for the Chief Executive Officer position, assist the Company in
identifying and recruiting a successor Chief Executive Officer, transition his
duties and responsibilities as Chief Executive Officer to the named successor,
and provide any other assistance that may be requested by the Board to effect an
orderly transition. The Transition Period shall end on the date the Board
publicly names a successor Chief Executive Officer.


D.    Compensation.
 
1.             Executive’s current salary shall be at the rate of Six Hundred
Fifty Thousand dollars ($650,000) per year, subject to customary and usual
deductions and withholdings, and payable biweekly, unless and until changed by
the Board as provided herein.
 
2.             Company, acting through its Board, may (but shall not be required
to) increase, but may not decrease (other than as permitted by Section
I.G.2(ii)), Executive’s compensation and award to Executive such bonuses as the
Board may see fit, in its sole and unrestricted discretion, commensurate with
Executive’s performance and the overall performance of Company. Executive’s
compensation shall be reviewed annually by the Compensation Committee of the
Board.
 
E.            Benefits.
 
1.             Executive shall be entitled to all benefits offered generally to
employees of
Company.
 
2.             Executive shall be entitled each year during the term of this
Agreement to a vacation of forty (40) business days, no two of which need be
consecutive, during which time his compensation shall be paid in full.
 
3.             To the fullest extent permitted by law, Company shall indemnify
and hold harmless Executive for any and all losses, cost, damage and expense
including attorneys’ fees and court costs incurred or sustained by Executive, in
accordance with the present provisions Article 5G of Company’s Articles of
Incorporation.


4.             Continued Health Care. Subject to each of the conditions
precedent in Section I.F.4., Executive is entitled to the following:


(a)If Executive’s employment is (i) terminated by Executive with at least one
(1) year prior written notice to provide for an orderly transition, and in the
good faith determination of the Board, Executive has formulated and implemented
an orderly transition for a new Chief Executive Officer, (ii) terminated by
mutual agreement upon the Company’s determination that Executive has complied
with the terms and conditions stated herein, including his Transition Period
obligations and

2

--------------------------------------------------------------------------------




the Amended and Restated Non-Competition Agreement dated November 16, 2009,
(iii) terminated by the Company without Cause, or (iv) terminated by Executive
for Good Reason, the Company shall continue group health plan coverage for
Executive and his family sponsored by the Company at the same level of employer
contribution as is provided to similarly situated active employees until the
later of the date (x) Executive and his spouse have both reached age 65 or (y)
the date Executive and his spouse are both eligible for Medicare. Executive
acknowledges and understands that the value of coverage under the Company’s
group health plan is imputed income for federal tax purposes and that Executive
must remit to the Company by the first day of each month, a payment equal to the
current employee contribution rate. To maintain coverage under the Company’s
group health plan and comply with Section 105(h) of the Internal Revenue Code of
1986, as amended (“Section 105(h)”), Executive must remit to the Company by the
first day of each month, a payment equal to the Company’s tax withholding
liability on imputed income and the current employee contribution rate. The
entitlement of Executive and his spouse under this Section I.E.4(a) shall be
conditioned upon Executive and his spouse not both being eligible to elect
coverage under another employer’s group health plan.


(b)Notwithstanding anything to the contrary in this Section I.E.4., coverage
under the Company’s group health plan pursuant to Section I.E.4(a) shall cease
if the Company determines in its sole discretion that such reimbursement or
coverage cannot be continued without (i) not complying with applicable law,
including but not limited to, Section 2716 of the Public Health Services Act and
Section 105(h), (ii) incurring an excise or penalty tax, or (iii) breaching the
terms of any applicable stop-loss or other agreement insuring the group health
plan. If permitted by applicable law, Company will provide Executive a taxable
payment equal to the cost of coverage provided under Section I.E.4(a), as
applicable for the remainder of the time specified in Section I.E.4(a) (“Special
Cash Payment”). The Company shall not be liable for any claims if an insurer
denies a claim by Executive or his spouse. Executive acknowledges and agrees
that termination of coverage under this Section I.E.4(b) may not be a qualifying
event for purposes of the Consolidated Omnibus Reconciliation Act (“COBRA”) or
coverage under a state or federal health exchange. Notwithstanding any
provisions of this Agreement, the Company reserves the right to amend or
terminate any of its benefit plans and programs.


F.             Termination by Company.  Company may terminate this Agreement
under either of the following circumstances:
 
1.             Company may terminate this Agreement and Executive’s employment
for Cause (as defined herein below) at any time upon written notice to
Executive. In the event of termination under this subparagraph 1, Company shall
pay Executive all wages due under this Agreement which are then accrued but
unpaid, within thirty (30) days after Executive’s last day of employment. The
notice of termination must specify those actions or inactions upon which the
termination is based.  Cause shall exist if any of the following occurs:
 
(a)           Executive is convicted of or takes a plea of nolo contendere to a
crime involving dishonesty, fraud or moral turpitude;
 
(b)           Executive has engaged in (i) fraud, embezzlement, theft or other
dishonest acts, (ii) unprofessional conduct, or (iii) gross negligence related
to the business;
  

3

--------------------------------------------------------------------------------




(c)           Executive materially violates a significant Company policy, such
as policies required by the Sarbanes-Oxley Act, Company’s Drug Free Workplace
Policy or Company’s policy against harassment, and does not cure such violation
(if curable) within ten (10) days after written notice from Company;
 
(d)           Executive willfully takes any action that materially damages the
assets (including tangible and intangible assets, such as name or reputation) of
Company;
 
(e)           Executive fails to perform his duties in good faith, within ten
(10) days after written notice from Company or, if notice and cure have
previously taken place regarding a similar failure to perform, if the
circumstance recurs;
 
(f)            Executive uses or discloses Confidential Information, as defined
in this Agreement, without authorization;
 
(g)           Executive fails to commence implementation of actions approved by
resolution of the Board, within ten (10) days after written notice from Company,
or to thereafter diligently pursue the completion thereof; or
 
(h)           Executive breaches this Agreement in any other material respect
and does not cure such breach (if curable) within ten (10) days after written
notice from Company or, if notice and cure have previously taken place regarding
a similar breach, if the breach recurs.
2.             Company shall have the right to terminate this Agreement at any
time without Cause by written notice to Executive. In the event of termination
under this subparagraph 2, Company shall pay Executive (i) all wages due under
this Agreement which are then accrued but unpaid, within thirty (30) days after
Executive’s last day of employment and (ii) subject to the conditions precedent
in Section I.F.4., Company shall provide to Executive payments at a rate equal
to his pro-rated base salary at the time of termination for a period of eighteen
(18) months, in accordance with Company’s normal payroll practices. 


     3.              In addition, provided that no Cause exists, and subject to
the conditions precedent in Section I.F.4., Executive may also receive any
short-term or other incentive payments which are applicable to the Executive and
based solely on the year in which termination occurs, provided that (i) any
amount of such incentive shall be determined based on actual performance results
after the end of the applicable fiscal year, including any discretionary
adjustments based on a review of Executive’s individual performance to the
extent applicable under the applicable plan or agreement, and (ii) any incentive
payment whether based on Company or the individual performance of the Executive
shall be prorated based on the months of service actually performed by the
Executive during the applicable fiscal year. For avoidance of doubt, this
section is not intended to apply to (i) equity incentive awards which are
addressed in Section I.H. nor (ii) any incentive plan which is based on Company
or individual performance in more than one fiscal year, it being the intent that
if such a plan is subsequently adopted by the Company that any benefit payable
under such plan would be addressed in the plan or in a specific amendment to
this agreement.
4.      As conditions precedent to being entitled to receive the payments set
forth in Sections I.F.2.(ii) and I.F.3., Executive must: (i) within twenty-one
(21) days of the termination of Executive’s employment (or longer if required by
law), sign and deliver and thereafter not revoke a release in the form of
Exhibit A to this Agreement in accordance with its terms or a form otherwise
acceptable to Company; (ii) be and remain in full compliance with all provisions
of this Agreement; and (iii) be and remain in full compliance with Company’s
Non-Competition Agreement and any other covenants in this Agreement and in any
other

4

--------------------------------------------------------------------------------




agreements between Company and the Executive. Company shall have no obligation
to make any payments or provide any benefits to the Executive hereunder unless
and until the Effective Date of the Waiver and Release Agreement, as defined
therein. Monthly salary payments under Section I.F.2 shall be made on Company’s
normal pay days beginning on the first regularly scheduled payroll date
occurring on or after the 60th day following the employment termination date
(the “First Payroll Date”), and any amounts that would otherwise have been paid
prior to the First Payroll Date shall be paid on the First Payroll Date. Any
incentive payment under Section I.F.3 shall be made on or about the same days as
such payments are or would have been payable to executive officers receiving
similar incentive payments or, in the absence of such other payments, on the
date that corresponds to the date on which incentive payments were last made to
other executive officers, but in no event later than the 15th day of the third
calendar month following the end of the applicable fiscal year.


5.             Except as provided in Sections I.E.4., I.F.2., and I.F.3., no
other amounts are owed to Executive upon termination of his employment by
Company.
 
G.             Termination by Executive.
 
1.              Notwithstanding any other term or provision of this Agreement,
including, without limitation, Section I.A., Executive may terminate this
Agreement and his employment with Company at any time, upon giving Company
written notice. Executive shall make reasonable best efforts to give sufficient
notice and otherwise assist in an orderly transition to a new chief executive
officer. In the event of termination under this Section I.G.1., Company shall
pay Executive all wages due under this Agreement which are then accrued but
unpaid, within thirty (30) days after Executive’s last day of employment.
2.              Executive may terminate this Agreement for Good Reason upon
prior written notice to Company, provided that Executive notifies Company of the
existence of the condition constituting Good Reason within ninety (90) days
after the initial existence of the condition, Company is given at least thirty
(30) days after being notified of the existence of the condition to remedy the
condition and Company has failed to remedy the condition within the allotted
cure period, and the termination of the Agreement is effective no later than
five (5) months after the initial existence of the condition.  Good Reason shall
exist if (i) there is any material breach of this Agreement by Company which has
not been consented to or waived by Executive; (ii) Company materially reduces
Executive’s base salary, other than with Executive’s consent or as part of an
across-the-board salary reduction generally imposed on executives of the
Company; or (iii) Company assigns Executive, without Executive’s consent, to a
position other than Chief Executive Officer.  Good Reason shall not exist due to
a reduction in duties or change in title or position due to transition of duties
or position to a successor Chief Executive Officer. If termination of the
Agreement occurs pursuant to this subparagraph 2, provided that no Cause exists
and subject to the following conditions precedent, Company shall provide to
Executive payments at a rate equal to his pro-rated base salary at the time of
termination for a period of eighteen (18) months, in accordance with Company’s
normal payroll practices.


     3.              In addition, in case of termination of this Agreement by
Executive for Good Reason, Executive may also receive any short-term or other
incentive payments which are applicable to the Executive and based solely on the
year in which termination occurs, provided that (i) any amount of such shall be
determined based on actual performance results after the end of the applicable
fiscal year, including any discretionary adjustments based on a review of
Executive’s individual performance to the extent applicable under the applicable
plan or agreement and (ii) any incentive payment whether based on Company or the
individual performance of the Executive shall be prorated based on the months of
service actually performed by the Executive during the applicable

5

--------------------------------------------------------------------------------




fiscal year. For avoidance of doubt, this section is not intended to apply to
(i) equity incentive awards which are addressed in Section I.H. nor (ii) any
incentive plan which is based on Company or individual performance in more than
one fiscal year, it being the intent that if such a plan is subsequently adopted
by the Company that any benefit payable under such plan would be addressed in
the plan or in a specific amendment to this agreement.
4.      As conditions precedent to being entitled to receive the payments set
forth in Sections I.G.2. and I.G.3., Executive must: (i) within twenty-one (21)
days of the termination of Executive’s employment (or longer if required by
law), sign and deliver and thereafter not revoke a release in the form of
Exhibit A to this Agreement in accordance with its terms or a form otherwise
acceptable to Company; (ii) be and remain in full compliance with all provisions
of this Agreement; and (iii) be and remain in full compliance with Company’s
Non-Competition Agreement and any other covenants in this and in any other
agreements between Company and the Executive. Company shall have no obligation
to make any payments or provide any benefits to the Executive hereunder unless
and until the Effective Date of the Waiver and Release Agreement, as defined
therein. Monthly salary payments under Section I.G.2 shall be made on Company’s
normal pay days beginning on the first regularly scheduled payroll date
occurring on or after the 60th day following the employment termination date
(the “First Payroll Date”), and any amounts that would otherwise have been paid
prior to the First Payroll Date shall be paid on the First Payroll Date. Any
incentive payment under Section I.G.3 shall be made on or about the same days as
such payments are or would have been payable to executive officers receiving
similar incentive payments or, in the absence of such other payments, on the
date that corresponds to the date on which incentive payments were last made to
other executive officers, but in no event later than the 15th day of the third
calendar month following the end of the applicable fiscal year.


5.             Except as provided in Sections I.E.4., I.G.1., I.G.2., and
I.G.3., no other amounts are owed to Executive upon termination of his
employment by Executive.
 
H.            Accelerated Vesting in Equity Awards.
 
In addition to any payments to which Executive may be entitled under Sections
I.E.4., I.F.2., I.F.3., I.G.2., or I.G.3., if (i) the Company’s Board of
Directors determines, in good faith, that Executive has satisfactorily performed
his duties through the Transition Period, (ii) the Company terminates
Executive’s employment without Cause, or (iii) Executive terminates his
employment for Good Reason:


1.all unvested restricted stock awards shall become fully vested on Executive’s
employment termination date; provided that within twenty-one (21) days of the
termination of Executive’s employment (or longer if required by law), Executive
signs, delivers and thereafter does not revoke a final release of claims in the
form attached as Exhibit A or otherwise acceptable to the Company; and


2.all other unvested equity awards, including performance share units, shall
continue to become earned and vested following Executive’s employment
termination date in accordance with the vesting schedules set forth in the
applicable award agreements, including any performance conditions applicable to
such awards, provided that (i) within twenty-one (21) days of the termination of
Executive’s employment (or longer if required by law), Executive signs, delivers
and thereafter does not revoke a final release of claims in the form attached as
Exhibit A or otherwise acceptable to the Company, and (ii) Executive

6

--------------------------------------------------------------------------------




is in full compliance with all covenants in this and any other agreement with
Company entered into by Executive.
I.            Arbitration.  Dispute Resolution; Arbitration; Exigent Relief.
1. Company and Executive agree that any claim arising out of or relating to this
Agreement, or the breach of this Agreement, or Executive’s application,
employment, or termination of employment, shall be submitted to and resolved by
binding arbitration under the Federal Arbitration Act. Company and Executive
agree that all claims shall be submitted to arbitration including, but not
limited to, claims based on any alleged violation of Title VII or any other
federal or state laws; claims of discrimination, harassment, retaliation,
wrongful termination, compensation due or violation of civil rights; or any
claim based in tort, contract, or equity. Any arbitration between Company and
Executive will be administered by the American Arbitration Association under its
Employment Arbitration Rules then in effect. The award entered by the arbitrator
will be based solely upon the law governing the claims and defenses pleaded, and
will be final and binding in all respects. Judgment on the award may be entered
in any court having jurisdiction. In any such arbitration, neither Executive nor
Company shall be entitled to join or consolidate claims in arbitration or
arbitrate any claim as a representative or member of a class. Company agrees to
pay for the arbiter’s fees where required by law. In any claim or jurisdiction
where this agreement to arbitrate is not enforced, Company and Executive waive
any right either may have to bring or join a class action or representative
action, and further waive any right either may have under statute or common law
or any other legal doctrine to a jury trial.


2.    Notwithstanding any other provisions of this Agreement regarding dispute
resolution, including this Section I.I., Executive agrees that Executive’s
violation or breach, or threatened violation or breach, of any provision of
Sections II or III of this Agreement and/or Executive’s violation or breach, or
threatened violation or breach, of other provisions of this Agreement which
otherwise place Company in peril that cannot be readily remedied by monetary
damages, would cause Company irreparable harm which would not be adequately
compensated by monetary damages and that a temporary and/or preliminary or
permanent injunction may be granted by any court or courts having jurisdiction
(subject to the venue provision of Section V.F.), restraining the Executive from
violation or breach of the terms of this Agreement. The preceding sentence shall
not be construed to limit Company from any other relief or damages to which it
may be entitled as a result of the Executive’s breach of any provision of this
Agreement.


J.              Duty of Loyalty.  Executive agrees during working hours to
devote his full and undivided time, energy, knowledge, skill and ability to
Company’s business, to the exclusion of all other business and sideline
interests.  Executive also agrees not to be employed elsewhere unless first
authorized by Company in writing.  In no event will Executive allow other
activities to interfere with Executive’s duties to Company.  Executive agrees to
faithfully and diligently to perform all duties to the best of Executive’s
ability.  Executive recognizes that the services to be rendered under this
Agreement require certain training, skills and experience, and that this
Agreement is entered into for the purpose of obtaining such services for
Company.  Upon request, Executive agrees to provide Company with any information
which Executive possesses and which will be of benefit to Company.  Executive
agrees to perform his duties in a careful, safe, loyal and prudent manner. 
Executive agrees to conduct himself in a way which will be a credit to
TrueBlue’s reputation and interests.
 
K.             Reimbursement.  If Executive ever possesses any TrueBlue funds
(including without limitation cash and travel advances, overpayments made to
Executive by TrueBlue, amounts received by Executive due to TrueBlue’s error,
unpaid credit or phone charges, excess

7

--------------------------------------------------------------------------------




sick or vacation pay, or any debt owed TrueBlue for any reason, including misuse
or misappropriation of Company assets), Executive will remit them to TrueBlue
corporate headquarters in Tacoma, Washington daily unless directed otherwise in
writing.  If Executive’s employment ends, Executive will fully and accurately
account to TrueBlue for any TrueBlue funds and other property in Executive’s
possession.  If Executive fails to do so, Executive hereby authorizes Company
(subject to any limitations under applicable law) to make appropriate deductions
from any payment otherwise due Executive (including without limitation,
Executive’s paycheck, salary, bonus, commissions, expense reimbursements and
benefits), in addition to all other remedies available to Company.
 
L.            Background Investigation.  Executive agrees that at any time
during employment Company may, subject to any applicable legal requirements,
investigate Executive’s background for any relevant information on any subject
which might have a bearing on job performance including, but not limited to,
employment history, education, financial integrity and credit worthiness, and
confirm that Executive has no criminal record during the last ten years.
Executive shall sign any and all documents necessary for Company to conduct such
investigation.  For this purpose, Executive specifically authorizes Company to
obtain any credit reports, background checks and other information which may be
useful.  Executive acknowledges and, except as may be limited by applicable law,
agrees to abide at all times by the terms of TrueBlue’s drug and alcohol
policy.  Executive understands that failure to comply with TrueBlue’s policies,
including its drug and alcohol policies, may result in termination of
employment.


M.           Compliance with 409A.


1.This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) or an exemption thereunder and shall
be construed and administered in accordance with Section 409A. Notwithstanding
any other provision of this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Executive on account of non-compliance with
Section 409A.
2.Notwithstanding any other provision of this Agreement, if at the time of the
Executive’s termination of employment, he is a “specified employee”, determined
in accordance with Section 409A, any payments and benefits provided under this
Agreement that constitute “nonqualified deferred compensation” subject to
Section 409A that are provided to Executive on account of his separation from
service shall not be paid until the first payroll date to occur following the
six-month anniversary of the Executive’s termination date (“Specified Employee
Payment Date”). The aggregate amount of any payments that would otherwise have
been made during such six-month period shall be paid in a lump sum on the
Specified Employee Payment Date without interest and thereafter, any remaining
payments shall be paid without delay in accordance with their original

8

--------------------------------------------------------------------------------




schedule. If the Executive dies during the six-month period, any delayed
payments shall be paid to the Executive’s estate in a lump sum upon the
Executive’s death.
3.To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:
(a)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year.

(b)
any reimbursement of an eligible expense shall be paid to the Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and

(c)
any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.

N.           Compliance with 280G. In the event any payment, benefit or
distribution of any type to or for the benefit of the Executive, whether paid or
payable, provided or to be provided, or distributed or distributable pursuant to
the terms of this Agreement or otherwise to the Executive under this Agreement
or otherwise constitutes a “parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the amount payable to
the Executive shall be either (a) paid in full, or (b) paid after reduction by
the smallest amount as would result in no portion thereof being subject to the
excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax under Section 4999 of the Code, results in the receipt by the
Executive, on an after-tax basis, of the greater net value, notwithstanding that
all or some portion of such payment amount may be taxable under Section 4999 of
the Code. Unless the Company and the Executive otherwise agree in writing, all
determinations required to be made under this Section N, including the manner
and amount of any reduction in the Executive’s payments hereunder, and the
assumptions to be utilized in arriving at such determinations, shall be made in
writing in good faith by the accounting firm serving as the Company’s
independent public accounting firm immediately prior to the event giving rise to
such payment (the “Accounting Firm”); provided, however, that no such reduction
or elimination shall apply to any non-qualified deferred compensation amounts
(within the meaning of Section 409A) to the extent such reduction or elimination
would accelerate or defer the timing of such payment in manner that does not
comply with Section 409A. For purposes of making the calculations required by
this Section N, the Accounting Firm may make reasonable assumptions and
approximations concerning the application of Sections 280G and 4999 of the Code.
The Company and the Executive shall furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request to make
a determination under this Section N. The Accounting Firm shall provide its
written report to the Company and the Executive which shall include information
regarding methodology. The Company shall bear all costs the Accounting Firm may
reasonably incur in connection with any calculations contemplated by this
Section N. The Executive and the Company shall cooperate in case of a potential
change in control event to consider alternatives to mitigate any Section 280G
exposure, although the Company cannot guaranty any such alternatives will be
available or approved by the Company and neither the Executive nor the Company
shall be obligated to enter into them.


II.            NON-COMPETITION AND NON-SOLICITATION.
 
This Agreement does not amend or supersede the Amended and Restated
Non-Competition Agreement between Company and Executive dated November 16, 2009
(the “Non-Competition Agreement”) and all benefits and accelerated vesting
provided for herein are subject to Executive’s compliance with the
Non-Competition Agreement.

9

--------------------------------------------------------------------------------




 
III.           ASSIGNMENT OF INVENTIONS.
 
A.            Assignment.  Executive will make prompt and full disclosure to
Company, will hold in trust for the sole benefit of Company, and will assign
exclusively to Company all right, title and interest in and to any and all
inventions, discoveries, designs, developments, improvements, copyrightable
material and trade secrets (collectively herein “Inventions”) that Executive
solely or jointly may conceive, develop, author, reduce to practice or otherwise
produce during his employment with Company.
 
B.            Outside Inventions.  Executive’s obligation to assign shall not
apply to any Invention about which Executive can prove all the following:  (a)
it was developed entirely on Executive’s own time; (b) no equipment, supplies,
facility, services or trade secret information of TrueBlue was used in its
development; (c) it does not relate (i) directly to the business of TrueBlue or
(ii) to the actual or demonstrably anticipated business, research or development
of TrueBlue; and (d) it does not result from any work performed by Executive for
TrueBlue.  Executive shall attach a list of all existing Inventions meeting
these requirements to this Agreement.


IV.           COMPLIANCE WITH LAWS AND CODE OF CONDUCT.
 
A.            Commitment to Compliance.  Company is committed to providing equal
employment opportunity for all persons regardless of race, color, gender, creed,
religion, age, marital or family status, national origin, citizenship, mental or
physical disabilities, veteran status, ancestry, citizenship, HIV or AIDS,
sexual orientation, on-the-job-injuries, or the assertion of any other legally
enforceable rights.  Equal opportunity extends to all aspects of the employment
relationship, including hiring, transfers, promotions, training, termination,
working conditions, compensation, benefits, and other terms and conditions of
employment.  Company is likewise committed to ensuring that employees are
accurately paid for all hours worked.
 
B.            Duty to Comply with the Law.  Executive agrees to comply with all
federal, state and local laws and regulations, including equal employment
opportunity laws and wage and hour laws.  Executive agrees to notify immediately
Company if Executive becomes aware of a violation of the law, or suspects a
violation of the law has or will occur.  Executive acknowledges that Executive
may be held personally liable for intentional violations.
  
C.            Duty to Comply with TrueBlue’s Code of Conduct.  Executive
acknowledges and agrees that it is his duty to be familiar with TrueBlue’s Code
of Conduct, and to comply with all of its provisions.
  
V.            MISCELLANEOUS.
 
A.            Integration.  Except with respect to Company’s Non-Competition
Agreement as amended herein, the Change in Control Agreement, and Company’s
Indemnification Agreement, (i) no promises or other communications made by
either Company or Executive are intended to be, or are, binding unless they are
set forth in this Agreement; and (ii) this Agreement contains the entire
agreement between the parties and replaces and supersedes any prior agreements,
including Previous Employment Agreement(s). This Agreement may not be modified
except by a written instrument signed by an appropriate officer of Company and
by Executive. This Agreement will be binding upon Executive’s heirs, executors,
administrators and other legal representatives.

10

--------------------------------------------------------------------------------






B.            Choice of Law.  Company and Executive agree that this Agreement
and all interpretations of the provisions of this Agreement will be governed by
the laws of the State of Washington, without regard to choice of law principles.
 
C.            No Waiver.  If Company waives any condition or term of this
Agreement, Company is not waiving any other condition or term, nor is Company
waiving any rights with respect to any future violation of the same condition or
term.  If Company chooses to refrain from enforcing any condition or term,
Company does not intend to waive the right to do so.  Sections I.I., I.K., II
and III of this Agreement are to remain in effect after termination of the
remainder of this Agreement.
 
D.            Severability.  The provisions of this Agreement are intended to be
severable from each other.  No provision will be invalid because another
provision is ruled invalid or unenforceable.  If any provision in this Agreement
is held to be unenforceable in any respect, such unenforceability shall not
affect any other provision of this Agreement and shall be re-written to provide
the maximum effect consistent with the intent of the provision.
 
E.             Assignment.  Company reserves the right to assign this Agreement
to an affiliated company or to any successor in interest to Company’s business
without notifying Executive.  All terms and conditions of this Agreement will
remain in effect following any such assignment.
F.             Venue and Consent to Jurisdiction. Where the parties have
mutually waived their right to arbitration in writing or have not yet sought to
enforce their right to compel arbitration, or where a temporary and/or
preliminary or permanent injunction may be necessary to protect the interests of
Company, venue for any legal action in connection with this Agreement will be
limited exclusively to the Washington State Superior Court for Pierce County, or
the United States District Court for the Western District of Washington at
Tacoma, or a proper superior court or United State District Court in the
jurisdiction in which Executive last worked, or where Executive is engaged in
violating the Agreement. Executive and Company agree that the choice of venue
lies solely in the discretion of Company. Executive agrees to submit to the
personal jurisdiction of the courts identified herein, and agrees to waive any
objection to personal jurisdiction in these courts, including but not limited to
any claim that any such suit, action or proceeding has been brought in an
inconvenient forum.


G.             Survival. Notwithstanding any provision of this Agreement to the
contrary, the parties’ respective rights and obligations under Sections I.H.,
I.M., and I.N., Section II, Section III, and Section V do and shall survive any
termination of the Executive’s employment and/or the assignment of this
Agreement by Company to any successor in interest or other assignee.



11

--------------------------------------------------------------------------------




TRUEBLUE, INC.
EXECUTIVE
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
James E. Defebaugh
 
Steven C. Cooper
 
 
 
Title:
Executive Vice President,
General Counsel & Secretary
 
 
 
 
 
Date Executed:
 
 
 



EXHIBIT A


RELEASE OF CLAIMS
 
 
This Release of Claims (“Release”) is hereby executed by Steven C. Cooper
(“Executive”) in accordance with the Amended and Restated Employment Agreement
between Executive and TrueBlue, Inc. (“Employer”), dated ______________________
(“Employment Agreement”).
 
RECITALS
 
A. Employer and Executive are parties to the Employment Agreement.
 
B. The Employment Agreement provides for certain payments and benefits to
Executive upon termination of Executive’s employment under certain
circumstances, provided that Executive signs and delivers to Employer upon such
termination a Release in substantially the form of this Release.
 
C. Executive desires for Employer to make payments in accordance with the
Employment Agreement and therefore executes this Release.
 
TERMS
 
1.     Waiver, Release and Covenant. On behalf of Executive and Executive’s
marital community, heirs, executors, administrators and assigns, Executive
expressly waives, releases, discharges and acquits any and all claims against
Employer and its present, former and future affiliates, related entities,
predecessors, successors and assigns, and all of their present, former and
future officers, directors, stockholders, employees, agents, partners, and
members, in their individual and representative capacities (collectively
“Released Parties”) that arise from or relate to Executive’s employment with
Employer and/or the termination of such employment (“Released Claims”). This
waiver and release includes any and all Released Claims (including claims to
attorneys’ fees), damages, causes of action or disputes, whether known or
unknown, based upon acts or omissions occurring or that could be alleged to have
occurred before the execution of this Release. Released Claims include, without
limitation, claims for wages, employee benefits, and damages of any kind
whatsoever arising out of any: contract, express or implied, including without
limitation the Employment Agreement, the employment agreement dated January 9,
2001 and the employment agreement dated March 23, 2005; tort; discrimination;
wrongful termination; any federal, state, local

12

--------------------------------------------------------------------------------




or other governmental statute or ordinance, including, without limitation, Title
VII of the Civil Rights Act of 1964, as amended; the Age Discrimination in
Employment Act, as amended (“ADEA”); the Older Workers’ Benefit Protection Act
of 1990 (“OWBPA”); the Employee Retirement Income Security Act of 1974; and any
other legal limitation on the employment relationship. Executive also covenants
and promises never to file, press or join in any complaint or lawsuit for
personal relief or any amounts of any nature based on any Released Claim and
agrees that any such claim, if filed by Executive, shall be dismissed, except
that this covenant and promise does not apply to any claim of Executive
challenging the validity of this Release in connection with claims arising under
the ADEA or the OWBPA. Executive represents and warrants that he is the sole
owner of all Released Claims and has not assigned, transferred, or otherwise
disposed of Executive’s right or interest in those matters. Notwithstanding the
foregoing, this Release does not apply to claims that arise after the date that
the Release is executed, claims to vested benefits under ERISA, workers’
compensation claims or any other claims that may not be released under this
Release in accordance with applicable law.
 
2.     Acknowledgment of Sufficiency of Consideration. Executive acknowledges
and agrees that in the absence of Executive’s execution of this Release,
Employer is not obligated to provide Executive with the payment and benefits
described in Sections I.E.4, I.F.2, I.F.3, I.G.2 and I.G.3 of the Employment
Agreement, and that the payment and benefits set forth in such sections are
adequate consideration for the covenants and release herein.
 
3.     Covenants and Obligations under Employment Agreement. Nothing in this
Release supersedes or restricts any obligations that Executive owes to Employer,
including, without limitation, the obligation to protect Employer’s interests in
confidential information and trade secrets and inventions under the Employment
Agreement and/or under applicable law.
 
4.     Review and Revocation Period. Executive has a period of seven (7)
calendar days after delivering the executed Release to Employer to revoke the
Release. To revoke, Executive must deliver a notice revoking his agreement to
this Release to the General Counsel of Employer. This Release shall become
effective on the eighth day after delivery of this executed Release by Executive
to Employer (“Effective Date”), provided that Executive has not revoked the
Release. Employer shall have no obligation to provide Executive with any payment
or benefits as described in Sections I.E.4, I.F.2, I.F.3, I.G.2 or I.G.3 of the
Employment Agreement if Executive revokes this Release.
 
5.     Governing Law. This Release shall be interpreted in accordance with the
law of the State of Washington, without regard to the conflicts of law
provisions of such laws.
 
6.     Severability. If any provision of this Release constitutes a violation of
any law or is or becomes unenforceable or void, then such provision, to the
extent only that it is in violation of law, unenforceable or void, shall be
deemed modified to the extent necessary so that it is no longer in violation of
law, unenforceable or void, and such provision will be enforced to the fullest
extent permitted by law. If such modification is not possible, such provision,
to the extent that it is in violation of law, unenforceable or void, shall be
deemed severable from the remaining provisions of this Release, which shall
remain binding.


7.     Knowing and Voluntary Agreement. Executive hereby warrants and represents
that (a) Executive has carefully read this Release and finds that it is written
in a manner that he understands; (b) Executive knows the contents hereof; (c)
Executive has been advised to consult with his personal

13

--------------------------------------------------------------------------------




attorney regarding the Release and its effects and has done so; (d) Executive
understands that he is giving up all Released Claims and all damages and
disputes that have arisen before the date of this Release, except as provided
herein; (e) Executive has had ample time to review and analyze this entire
Release; (f) Executive did not rely upon any representation or statement
concerning the subject matter of this Release, except as expressly stated in the
Release; (g) Executive has been given at least twenty-one (21) days to consider
this Release and seven (7) days to revoke this Release; (h) Executive
understands this Release’s final and binding effect; and (i) Executive has
signed this Release as his free and voluntary act.
 
8.     Arbitration and Venue. Employer and Executive agree that any claim
arising out of or relating to this Release, or the breach of this Release shall
be submitted to and resolved by binding arbitration under the Federal
Arbitration Act. Employer and Executive agree that all claims shall be submitted
to arbitration including, but not limited to, claims based on any alleged
violation of Title VII or any other federal or state laws; claims of
discrimination, harassment, retaliation, wrongful termination, compensation due
or violation of civil rights; or any claim based in tort, contract, or equity.
Any arbitration between Employer and Executive will be administered by the
American Arbitration Association under its Employment Arbitration Rules then in
effect. The award entered by the arbitrator will be based solely upon the law
governing the claims and defenses pleaded, and will be final and binding in all
respects. Judgment on the award may be entered in any court having jurisdiction.
In any such arbitration Employer shall be entitled to join or consolidate claims
in arbitration or arbitrate any claim as a representative or member of a class.
Employer agrees to pay for the arbiter’s fees where required by law. In any
claim or jurisdiction where this agreement to arbitrate is not enforced,
Employer and Executive waive any right either may have to bring or join a class
action or representative action, and further waive any right either may have
under statute or common law to a jury trial. Where the parties have mutually
waived their right to arbitration in writing or have not yet sought to enforce
their right to compel arbitration, venue for any legal action in connection with
this Release will be limited exclusively to the Washington State Superior Court
for Pierce County, or the United States District Court for the Western District
of Washington at Tacoma. Executive agrees to submit to the personal jurisdiction
of the courts identified herein, and agrees to waive any objection to personal
jurisdiction in these courts.
 
EXECUTED this ____ day of __________, _____.
 
 
 
___________________________
Steven C. Cooper









14